Citation Nr: 1705085	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  15-34 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for tinea cruris and herpes simplex II. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from June 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that on his VA Form 9 filed in September 2015, the Veteran requested a BVA hearing at a local VA office (travel Board hearing).  In an October 2015 statement, the Veteran withdrew his travel Board hearing.  As the Veteran has not indicated otherwise, the Board finds that his request for a hearing is withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In March 2016, the Veteran submitted additional evidence in the form of a lay statement.  The submission was not accompanied with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  However, the Board notes that, since the Veteran's Form 9 was received after February 2, 2013, a waiver of review by the AOJ was not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).  Therefore, the Board may consider the evidence in the first instance.  38 C.F.R. § 20.1304(c) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

Throughout the appeal, the Veteran's tinea cruris and herpes simplex II has been manifested by less than 5 percent of the entire body, less than 5 percent of the exposed area affected, and has not required more than topical therapy.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for tinea cruris and herpes simplex II are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, DCs 7806-7899, 7813 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VA's Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for tinea cruris and herpes simplex II.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159 (b)(3)(1) (2013).  In so providing, the Courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice letter provided in April 2012 before the grant of service connection was legally sufficient, VA's duty to notify in this case is satisfied.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue on appeal has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded a VA examination which contains all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2016).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disabilities since the 2012 VA examination.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required and the Board may proceed with appellate consideration.

II.   Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2016).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

Historically, by a December 2012 rating decision, the Veteran was granted service connection for tinea cruris and herpes simplex effective September 8, 2011, the date the Veteran filed his claim for VA benefits.  The Veteran is currently rated noncompensable, by analogy, under 38 C.F.R. § 4.118, DC 7806 (DC 7813).  In this regard, if a veteran has an unlisted disability, as in this case, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing specific means of listing DC for unlisted disease or injury).  He seeks a higher initial disability rating.

The Board notes that in October 2008, regulations pertaining to the evaluation of the skin were amended effective October 23, 2008.  It is further observed that the regulatory changes apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As the Veteran filed his claim for benefits in September 2011, reference to the regulations in effect prior to September 23, 2008 is not necessary.  

Additionally, the Board is cognizant of the recent Court holding in Johnson v. McDonald, 27 Vet. App. 497 (2016); however, as the Veteran does not use a topical corticosteroid for his service-connected skin condition, the holding in this case is not for application.  The Veteran's VA treatment records indicate that when he has an outbreak, he punctures the blisters and then applies alcohol and Neosporin to the open wounds.  See January 2012 VA Treatment Records.  The Veteran stated that the process worked for him and that he would continue to do the same.  Id. 

Under DC 7806, a skin disorder that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  A 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or it must show that intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118. 

On VA examination in September 2012, the examiner noted that the Veteran's skin condition caused intermittent itching with no systemic symptoms.  In September 2012, there had been no skin disease treatment in the 12 months prior.  The examiner noted that there were no exposed areas affected and that the condition affected less than 5 percent of the body area.  On examination, there were no signs or symptoms present.  The examiner stated that herpetic lesions can come and go.  The examiner noted a history of tinea cruris, not present on examination, and a history of STD herpes simplex virus of groin area while in military service, which "may be subject to eruption of skin at this time."  The examiner stated that the Veteran had vesicular eruptions in the groin and penile area consistent with herpetic lesions in 1977.  He also had venereal warts, which the Veteran reported were removed by a private doctor.  The examiner opined that the Veteran's STD herpes simplex was at least as likely as not caused by or a result of sexual activities while in military service.  

VA treatment records from December 2012 document that the Veteran experienced outbreaks a few times a year.

VA treatment records from January 2013 indicate that the Veteran's laboratory tests were positive for herpes simplex II but negative for herpes simplex I.  The examiner stated that this meant that the Veteran was exposed to the herpes virus that causes genital herpes.  

VA treatment records from February 2013 indicate that the Veteran experienced lesions on glands or under his penis on and off 1-3 times a year.  The Veteran did not have an active lesion on examination.  The Veteran declined any suppressive prescriptions.  He was informed that there is no permanent cure for herpes simplex II and expressed understanding.

VA treatment records from January 2014 document that the Veteran had a history of herpes simplex II and that he declined any suppressive prescriptions.  VA treatment records from January 2015 again document that the Veteran declined any suppressive prescription for his herpes simplex II.  

Throughout the appeal period, the Veteran has consistently contended that he believes he was misdiagnosed in service with tinea cruris, that he contracted herpes simplex II in service, and that he is upset that he was treated for the disease in service and not told about the diagnosis until seven years after service.  See August 2011, June 2014, and April 2016 Veteran Statements.  The Board accepts these statements as competent and credible and is sympathetic to the Veteran's condition.  Specifically, the Board acknowledges the Veteran's assertions that his herpes simplex has made him feel depressed.  Indeed, the Veteran is service connected for adjustment disorder with mixed anxiety and a depressed mood.  Additionally, the Veteran has been awarded service-connection for his herpes simplex as it has been related to his active duty service.

However, under appeal is the propriety of the Veteran's rating for his skin condition.  The issue of a higher rating for his adjustment disorder with mixed anxiety and depressed mood is not under appeal.  Thus, the Board is bound by the regulatory rating criteria for skin conditions. 

After considering all of the evidence, the Board finds that the Veteran is not entitled to an initial compensable disability rating for his tinea cruris and herpes simplex II.  Specifically, there is no evidence of the Veteran's skin condition manifest at least 5 percent, but less than 20 percent, of the entire body, manifesting at least 5 percent of the exposed area affected (i.e., groin area), or requiring intermittent systemic therapy for a total duration of less than six weeks during the past 12-month period, to warrant a compensable disability rating.  38 C.F.R. § 4.118, DC 7806, 7813. 

The Board has considered the application of any other relevant DCs in an effort to determine whether a higher rating may be warranted for the Veteran's skin condition, but finds that none are raised by the medical evidence of record.  DC 7800 is not applicable because the Veteran does not have a skin disorder of the head, face, or neck.  There is nothing in the Veteran's treatment records, nor has the Veteran asserted, that he experiences herpetic outbreaks on his head, face, or neck. Additionally, DC 7801 and DC 7805 are not applicable because the Veteran's skin condition does not cause limited motion of the affected part and is not shown to be deep.  DC 7802 is inapplicable because the affected skin area does not exceed 144 square inches (929 sq. cm.) or greater to warrant a compensable rating.  The Veteran's service treatment records show that the Veteran's herpes simplex and tinea cruris was only found to cover the genital area and not a larger area.  DC 7803 is inapplicable because the evidence does not establish that the Veteran's skin condition is superficial and unstable.  A superficial scar is one not associated with underlying soft tissue damage.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note (1).  Frequent loss of covering of the skin due to lesions was not documented on VA examination or in the treatment records.  DC 7804 is not applicable because his skin condition has not been shown to be superficial and painful.  The Veteran did not report pain at his VA examination or in the treatment records.  Specifically, on VA examination in September 2012, the examiner did not note that the Veteran experienced anything more than itching.  38 C.F.R. § 4.118; see Butts v. Brown, 5 Vet. App. 532 (1993) (choice of DC should be upheld if supported by explanation and evidence).  DC Code 7817 is not applicable as there is no evidence of anything more than topical therapy was required during the past 12-month period, or for any period of the Veteran's claim for benefits.  

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126. 

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as skin outbreaks, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical evidence, including the Veteran's own statements, that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated. 

In sum, the preponderance of the evidence is against the assignment of a compensable initial disability rating for the service-connected tinea cruris and herpes simplex II at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.


Extraschedular

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321 (b)(1) (2016), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's tinea cruris and herpes simplex address his symptoms, which includes outbreaks and itchiness, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of extraschedular evaluations is not warranted.  A comparison between the levels of severity and symptomatology of the tinea cruris and herpes simplex with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran reported intermittent outbreaks and itchiness for his service-connected skin condition.  The regulations for his skin condition address symptoms that require continuous treatment or medication.  The treatment records and the VA examination report do not show that the Veteran has sought continuous treatment and/or has taken continuous medications for his skin condition.  Thus, these symptoms were considered in assigning him the current disability rating.  Similarly, the regulations for herpes simplex II address skin outbreak symptoms.  The Veteran's symptoms of intermittent skin outbreaks that do not require treatment were considered in assigning him the current disability rating.  However, even with consideration of these symptoms, his circumstances were not severe enough to warrant a higher disability rating. 

In summary, there is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  There has been no allegation by the Veteran, and the record does not suggest, that his service-connected skin condition has resulted in unemployment.  The Board acknowledges that the Veteran has stated that he became depressed as a result of his skin condition and this resulted in him losing motivation; however, the Veteran has not asserted that his depression is so severe as to preclude him from substantially gainful employment.  Therefore, consideration of a TDIU is not warranted.


ORDER

Entitlement to an initial compensable rating for tinea cruris and herpes simplex II is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


